DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more structures in each of claims 13-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: peripheral protrusions, as disclosed in paragraphs 0063-0065.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2010/0292800 A1 to Zubok (Zubok), as evidenced by US Patent Application Publication No. 2018/0193158 A1 to Suddaby (Suddaby).
Regarding at least claim 1
Zubok teaches a kit for preparing an intervertebral disc space for receiving an implant (abstract).

    PNG
    media_image1.png
    113
    128
    media_image1.png
    Greyscale


Zubok meets the limitations of a device, comprising: a body (104) that is substantially saddle-shaped (paragraph 0071 discloses the articulating surface 130 of bottom element 104 includes a toroidal saddle-shaped surface) and configured to be disposed in a cavity between a first toroidal shape and a second toroidal shape (paragraph 0062 discloses that the implant which includes the bottom element/body 104 is inserted into a disc space between adjacent vertebrae and Suddaby teaches that it is well known in the art that the perimeter of a vertebral body is toroidal in paragraph 0037 – therefore the implant of Zubok is disposed between a first toroidal shape of one vertebrae and a second toroidal shape of an adjacent vertebrae), the body being configured to have a first saddle surface aligned on a first axis (convex saddle-shaped surface extending between posterior and anterior ends 132, 134) and a second saddle surface aligned on a second axis (concave saddle-shaped surface extending between the sides 136, 138); and a channel (the length of curvature of the articulating surface of Zubok) formed on the body (104) comprising a portion of the first saddle surface and another portion of the second saddle surface (paragraph 0071 discloses that the articulating surface 130 includes the concave and convex saddle-shaped surfaces).  
The examiner notes the use of functional language throughout the claims. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding at least claim 2
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises a protrusion (paragraph 0070 discloses two projections 140A, 140B on the bottom element/body 140).  
Regarding at least claim 3
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises a plurality of protrusions (paragraph 0070 discloses two projections 140A, 140B on the bottom element/body 140).
Regarding at least claim 4
  Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises a plurality of protrusions, each of the plurality of protrusions being disposed at a corner of the body (paragraph 0070 discloses two projections 140A, 140B on the bottom element/body 140; fig. 3A shows that the ends of the projections are disposed at the corners of the body, particularly since the term “at” is defined as: a function word to indicate presence or occurrence in, on, or near).  
Regarding at least claim 5
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the cavity is a joint between two or more bones (the implant of Zubok is inserted between adjacent vertebrae as disclosed in paragraph 0062).  
Regarding at least claim 6
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the cavity is a joint formed between two or more bones within an anatomical region (the implant of Zubok is inserted between adjacent vertebrae as disclosed in paragraph 0062).  
Regarding at least claim 7
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body is substantially curved and is configured to positionally align the body within the cavity formed between the first toroidal shape and the second toroidal shape (the body 104 of Zubok has a concave/convex surface 130 that is substantially curved as disclosed in paragraph 0071 and would positionally align the body within the cavity when inserted between adjacent vertebrae as disclosed in paragraph 0062).  
Regarding at least claim 8
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the first saddle surface is axially aligned to a first toroidal surface of the first toroidal shape and the second saddle surface is axially aligned to a second toroidal surface of the second toroidal shape (the saddle-shaped surfaces 130 of Zubok are axially aligned with the toroidal surfaces when inserted between adjacent vertebrae as evidenced by fig. 2 of Suddaby).

    PNG
    media_image2.png
    385
    259
    media_image2.png
    Greyscale

Regarding at least claim 9
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the first saddle surface is axially aligned to a first toroidal surface of the first toroidal shape and the second saddle surface is axially aligned to a second toroidal surface of the second toroidal shape when the device is inserted into the cavity (the saddle-shaped surfaces 130 of Zubok are axially aligned with the toroidal surfaces when inserted between adjacent vertebrae as evidenced by fig. 2 of Suddaby).  
Regarding at least claim 10
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the first saddle surface and the second saddle surface are configured to axially align the body with a first axis associated with a first toroidal surface of the first toroidal shape (the saddle-shaped surfaces 130 of Zubok axially align the body 104 with a first axis associated with the first toroidal surface when inserted between adjacent vertebrae as evidenced by fig. 2 of Suddaby).
Regarding at least claim 11
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises one or more protrusions (140A, 140B) configured to prevent the first toroidal shape from contacting the second toroidal shape (the protrusions, along with the body, separate the vertebrae that the implant is inserted between).  
Regarding at least claim 12
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises one or more protrusions configured to prevent the device from displacing from the cavity (the protrusions keep the implant in place and therefore prevent movement/displacing from the cavity).  
Regarding at least claim 13
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises one or more structures (protrusions; 140A, 140B) configured to prevent the first toroidal shape from contacting the second toroidal shape (the protrusions, along with the body, separate the vertebrae that the implant is inserted between).  
Regarding at least claim 14
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises one or more structures configured to prevent the body from displacing from the cavity (the protrusions keep the implant in place and therefore prevent movement/displacing from the cavity).  
Regarding at least claim 15
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises one or more structures configured to maintain anatomical alignment of the body within the cavity (the protrusions keep the implant in place between the vertebrae and therefore maintain anatomical alignment of the body within the cavity).  
Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zubok.
Regarding at least claim 16
Zubok teaches the device, comprising: a body (104) having a first toroidal receiving surface and a second toroidal receiving surface (articulating surface 130 includes a toroidal saddle-shaped surface that receives the articulating surface of top element 102 as disclosed in paragraph 0071), the body having a cross section that is substantially rectangular and is orthogonal to an axis of the body (the cross section of the bottom element/body 104 is substantially rectangular and is orthogonal to an axis of the body, particularly since the term substantially is broad) and having another cross section having a curvature attribute (concave and/or convex curves) that is greater than another curvature attribute associated with one or more bones adjacent to a joint in which the body is inserted, the another cross section being orthogonal to another axis that is orthogonal to the axis (Zubok discloses differing radii of the opposing articulation surfaces such that the top and bottom elements are able to axially rotate relative to one another about the longitudinal axis of the spinal column – therefore a curvature attribute of another cross section orthogonal to another axis is interpreted as being greater than another curvature attribute associated with one or more bones adjacent to a joint in which the body is inserted, particularly since the term associated is broad and can be met by either the top or bottom element taught by Zubok).  
Regarding at least claim 17
Zubok teaches the device of claim 16, wherein the curvature attribute is associated with a distal or proximal end of a bone substantially adjacent to the joint (the concave and/or convex curve is associated with a distal or proximal end of one of the adjacent vertebrae).  
Regarding at least claim 18
Zubok teaches the device of claim 16, wherein the another curvature attribute is associated with another distal or proximal end of another bone substantially adjacent to the joint (the concave and/or convex curve is associated with another distal or proximal end of one of the adjacent vertebrae). 
Regarding at least claim 19
 Zubok teaches the device of claim 16, wherein the body is configured to substantially maintain a position and an anatomical alignment of the body within a cavity associated with the joint, the joint being formed between two or more bones (the implant is kept in place between the vertebrae and therefore maintains anatomical alignment of the body within the cavity).  
Regarding at least claim 20
Zubok teaches the device of claim 16, wherein the body comprises a periphery configured to prevent two or more bones from physical contact (the periphery can be seen in fig. 3A of Zubok and is used for spacing two vertebra apart thereby keeping them from physical contact).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/YASHITA SHARMA/           Primary Examiner, Art Unit 3774